United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
East Islip, NY, Employer
__________________________________________
Appearances:
Paul Kalker, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-163
Issued: September 15, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On October 20, 2010 appellant filed a timely application for review of the Office of
Workers’ Compensation Programs’ (OWCP) July 15, 2010 merit decision in File No. xxxxxx626
denying his request for authorization of total knee replacement surgery.1 The Board finds this
case is not in posture for a decision.
Appellant’s August 17, 2005 traumatic injury claim was accepted for bilateral
sprain/strain of the knee/leg, unspecified and sprain/strain of the lumbosacral spine. On
January 20, 2009 he requested authorization for a total right knee replacement. In order to
resolve a conflict in medical opinion as to the medical necessity of the requested surgery, OWCP
referred appellant to an impartial medical specialist, Dr. David Benatar, a Board-certified
orthopedic surgeon. On June 16, 2009 Dr. Benatar opined that the knee replacement surgery was
reasonable, but that the current knee condition was not causally related to the 2005 injury, but
rather to treatment for preexisting arthritis stemming from a June 29, 1995 injury. In a
February 12, 2009 report, Dr. Frank R. De Maio, a Board-certified internist, diagnosed posttraumatic arthritis of the right knee, with varus alignment, flexion contracture and arthrofibrosis,
which he opined was caused directly by appellant’s June 29, 1995 right knee injury and was
exacerbated by the accepted 2005 injury. By decision dated July 13, 2009, OWCP denied
authorization for total knee replacement surgery, finding that it was not medically necessary for
1

The record reflects that appellant filed a traumatic injury claim for right knee injuries sustained on
June 29, 1995.

the accepted work injury. In a July 15, 2010 decision, OWCP denied modification of the
July 13, 2009 decision.2
The record does not contain any evidence relating to the development of appellant’s
June 29, 1995 claim in File No. xxxxxx366. The Board notes that both the referee physician and
appellant’s treating physician in File No. xxxxxx626 opined that appellant’s current right knee
condition was causally related to the 1995 injury. As the subject of the requested surgery
involves appellant’s right knee, which sustained injury in both cases, evidence contained in File
No. xxxxxx366 will necessarily bear directly on appellant’s request for surgery authorization in
File No. xxxxxx626.
Because it is essential for the Board to review the record in file number xxxxxxx366 in
order to render a full and fair adjudication of the present appeal, this case will be remanded for
the Office to consolidate case files xxxxxx626 and xxxxxx366. Reconstruction of the record will
be followed by a de novo decision on the merits of the claim, in order to protect appellant’s
appeal rights.
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
July 15, 2010 decision be set aside and the case is remanded for further development consistent
with this order.
Issued: September 15, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

The Board notes that, in a separate decision dated July 15, 2010, OWCP vacated a March 31, 2010 decision
terminating appellant’s compensation and medical benefits and expanded appellant’s claim to include temporary
aggravation of preexisting end-stage bilateral knee arthritis (which had since reached status quo) and lumbar
radiculopathy.

2

